     Case 1:20-cv-00623-AWI-JLT Document 24 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LISA MARIE BELYEW,                               Case No. 1:20-cv-00623-AWI-JLT (PC)
12                        Plaintiff,                   ORDER DIRECTING SPECIAL
                                                       APPEARANCE ON BEHALF OF
13           v.                                        DEFENDANT
14    M. PALLARES,
15                        Defendant.
16

17          On February 16, 2021, the Court directed Defendant to respond to Plaintiff’s claim that

18   she timely filed a notice of appeal of the order dismissing this action. (Doc. 23.) However,

19   because the Court dismissed this action prior to screening the complaint or directing service of

20   process, Defendant has not yet appeared in this case. Accordingly, the Court ORDERS:

21          1. The California Attorney General’s Office shall make a special appearance on behalf of

22                Defendant for purposes of complying with the Court’s February 16, 2021 order (Doc.

23                23); and,

24          2. The Clerk of the Court is directed to serve copies of this order and the February 16,

25                2021 order (Doc. 23) on Supervising Deputy Attorney General Lawrence Bragg.

26
     IT IS SO ORDERED.
27

28      Dated:      February 17, 2021                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
     Case 1:20-cv-00623-AWI-JLT Document 24 Filed 02/17/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                          2
